Case 1:19-cv-11314-PBS Document 95 Filed 12/17/19 Page 1 of 4
Case 1:19-cv-11314-PBS Document 95 Filed 12/17/19 Page 2 of 4
Case 1:19-cv-11314-PBS Document 95 Filed 12/17/19 Page 3 of 4
          Case 1:19-cv-11314-PBS Document 95 Filed 12/17/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on the date of
electronic filing.

Date: December 17, 2019                                      /s/ Susan M. Finegan
                                                             Susan M. Finegan
